Per Curiam.

The case of Hyatt v. Hare, (Comb. 383,) is in point. It was there decided, that “if there be two partners in trade, and One of them buy goods for them both, and the other dieth, the survivor may be charged by indebitatus ^ assumpsit generally, without taking notice of the partnership, or that the other is dead and he survived.” This is not only reasonable, but well settled law. The plaintiff must have judgment.(a)
Judgment for the plaintiff.

 At law upon the death. of a partner the legal remedies against him in respect of the partnership contracts are extinguished, and the creditor being precluded from suing the representatives of the deceased, can maintain an notion against the surviving partner or partners only. £¡teph. N. P. 2407. See also Story on Partnership, 512, 513. i Chit. PI. 39, 40, 3d ed. Bac. Ab. t. Obligation, D. 4, Com. Dig. Abatement, F. 8. Godson v. Good, 6 Taunt. 587. Bovill v. Wood, 2 Maule & Selw. 23: Richards v. Hunter, 1 Barn. & Aid. 29. Collyer on Partnership, 503, 2d ed. That it is not necessary to notice the deceased partner in declaring against the survivor, see 1 Chit. Pi. Dunlap’s ed. 40; Richards v. Hunter, ut supra, 3 B. & B. 302; 2 T. R, 479; Vin. Ab. Tit. Partners, D.